Citation Nr: 0008153	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  97-34 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to rating in excess of 30 percent for septal 
deviation with secondary sinusitis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C. M. Cote, Associate Counsel


INTRODUCTION

The veteran had active service from July to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from an March 1995 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO), in which the RO 
denied the veteran's claim of entitlement to service 
connection for nasal septal defect with ulceration and 
crusting.  During the pendency of the action, the RO granted 
service connection for septal deviation and perforation with 
secondary sinusitis and assigned a 30 percent rating from 
July 1994.  The veteran appealed the 30 percent rating by 
October 1997 notice of disagreement.


REMAND

In a statement received in December 1997, the veteran 
requested a hearing before a hearing officer at the RO.  In a 
VA Form 9, received later in December 1997, the veteran 
requested a hearing before a member of the Board at the RO.  
In April 1998, a rating specialist took action to schedule 
the veteran for a hearing before a hearing officer and to 
docket the veteran's claim for a Board hearing.  In June 1998 
it was reported that the veteran had canceled his request for 
a hearing before a hearing officer.  He has not yet been 
afforded the opportunity for a hearing before a member of the 
Board.  Accordingly, this case must be REMANDED for the 
following:


The RO should, in accordance with all 
applicable laws and regulations, afford 
the veteran the opportunity for a hearing 
before a Member of the Board at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





